WATKINS, Judge:
This is an appeal from the order of the Court of Common Pleas of Allegheny County, Family Division, Juvenile Section, after a detention hearing, releasing Lonnell Brown, age 15, from detention and returning the juvenile to McIntyre Shelter pursuant to the provisions of the Juvenile Act, December 6, 1972, P.L. 1464, No. 333, as amended August 3, 1977, P.L. 155, No. 41, 11 P.S. 50-309, 50-312.
Although the juvenile was released he remained subject to another hearing on a petition alleging his delinquency so that the detention hearing was not a final process. There is no statutory authority for this appeal nor does it meet the requirements of either Rule 311 or 1311 of the Pennsylvania Rule of Appellate Procedure.
The appeal is quashed as interlocutory.